Citation Nr: 1445618	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction of the rating of the Veteran's service-connected right knee disability from 20 percent to 10 percent was proper.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from May 1998 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a May 2013 informal hearing presentation, the Veteran representative appeared to suggest that the Veteran wished to file a claim for a service connection for a disability of the left lower extremity.  The Board does not have jurisdiction over this issue, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  A May 2005 rating decision granted service connection for a right knee disability, assigning a 20 percent rating, effective March 19, 2005.  

2.  A May 2009 rating decision continued the 20 percent disability rating following the Veteran's claim for an increased rating for his right knee.

3.  A September 2011 rating decision proposed to reduce the disability rating for the Veteran's service connected disabilities right knee disability from 20 percent to 10 percent.  The Veteran was notified of the proposed reduction in September 2011 and was notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

4.  A December 2011 rating decision reduced the disability rating for the Veteran's service connected right knee disability from 20 percent to 10 percent, effective March 1, 2012.  The 20 percent rating was in effect for more than five years prior to the reduction. 

5.  The competent evidence does not show demonstrated material improvement in the Veteran's right knee disability which was maintained under the ordinary conditions of life.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's right knee disability from 20 to 10 percent effective March 1, 2012, was not proper, and restoration of a 20 percent rating is warranted.  38 U.S.C.A. § 1155, 5112(b)(6) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.71a, Diagnostic Codes 5003-5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran requests restoration of a 20 percent rating for his service-connected   right knee disability.  Specifically, he argues that his right knee disability is degenerative in nature and as such has not shown any material improvement.

Historically, a May 2005 rating decision granted service connection for residuals of constructive surgery of the anterior cruciate ligament of the right knee with degenerative joint disease, assinging a 20 percent rating as of March 19, 2005.  

A May 2009 rating decision continued the 20 percent rating in effect for the residuals of constructive surgery of the anterior cruciate ligament of the right knee with degenerative joint disease.  

A September 2011 rating decision proposed to reduce the 20 percent rating for the right knee disability from 20 percent to 10 percent.  

A December 2012 rating decision effectuated the reduction from 20 to 10 percent, effective March 1, 2012.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  In the advance written notice, the beneficiary will be informed of the right for a pre-determination hearing, and if a timely request for a hearing is received within 30 days, benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1). 

The record shows that in a September 2011 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his right knee disability, and informed that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  He was advised that if he did not respond within those 60 days, his disability rating would be reduced.  The Veteran did not request a pre-determination hearing. 

Evaluating the chronology of the process described above, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.   Those considerations are applicable for ratings which have continued for long periods, five years or more, at the same level, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343. 

Under those criteria regarding reductions, the RO must find the following:  (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly shows a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2013); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993). 

In this case, the 20 percent disability rating for a right knee disability was in effect for more than five years, from March 19, 2005, to February 28, 2012.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are applicable.  38 C.F.R. § 3.344(c).  However, an examination disclosing improvement could warrant reduction in the rating.  38 C.F.R. § 3.344(c).  Therefore, the critical question in this case is whether an examination showed an improvement warranting reduction in the rating. 

The Board will consider whether the reduction from 20 percent to 10 percent was proper.  That evaluation involves consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, and an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Prior to reducing a disability rating, the Board and the RO are required to comply with several general VA regulations applicable to all rating reduction cases regardless of the rating level or the length of time that the rating has been in effect. Brown v. Brown, 5 Vet. App. 413, 420 (1993).  The regulations that must be considered are: 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13, as they "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based on review of the entire history of the veteran's disability."  See Brown, 5 Vet. App. at 420. (citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)). 

Such review requires VA to ascertain, "based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  "Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id. The burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  Id.

The Veteran's disability rating remained at 20 percent since he was granted service connection for a right knee disability in a May 2005 rating decision until the reduction was effectuated.  The 20 percent rating was based upon the results of a pre-discharge VA examination dated in March 2005.  At that time, the Veteran reported that he sustained a right knee injury in service which was treated conservatively.  He ultimately underwent surgery on his knee after reinjuring his knee during service.  The Veteran reported ongoing pain with his knee which was aggravated by prolonged walking and any impact activities such as running, jumping, or road marching.  The examiner noted that a magnetic resonance imaging (MRI) revealed severe atrophy versus partial and complete tear of the proximal and mid-anterior cruciate ligament.  Physical examination revealed a well-healed surgical scar on the front of the knee and some swelling of the right knee.  There was marked quadriceps wasting of the right knee.  Flexion was to 120 degrees with pain and tenderness on extension.  The examiner noted pain and reduction in the range of motion on repeated and resisted motion of the knee.  The examiner assessed the Veteran with residuals of reconstructive surgery of the right knee of the anterior cruciate ligament and degenerative joint disease of the right knee.  

VA outpatient treatment reports reflect a report of continued instability of the right knee and continued weakness in the right quadriceps muscle in September 2008.  The Veteran was issued a knee brace at that time.  The Veteran reported knee pain in March 2012.  

At a February 2009 VA examination, the Veteran reported giving way, instability, and pain in his right knee.  The examiner noted tenderness on palpation of the right lateral knee with crepitation and mild medial/lateral instability.  The examiner noted that the anterior/posterior cruciate ligament stability in 30 degrees of flexion was abnormal.  Range of motion testing revealed no objective evidence of pain with active motion and range of motion of the knee was from 0 degrees of extension to 130 degrees of flexion.  The examiner indicated there were no additional limitations after three repetitions of range of motion.  The examiner assessed the Veteran with mild degenerative joint disease of the right knee.  

At a July 2011 VA examination, the Veteran reported no change in his right knee although he indicated that the knee was getting "looser" over time.  He indicated that he had pain in the right knee with overuse or cold weather and increased pain with kneeling.  The Veteran endorsed pain, stiffness, and weakness of the knee.  The examiner indicated that there was mild anterior and posterior ligament instability.  The examiner noted that the anterior/posterior cruciate ligament stability in 30 degrees of flexion was normal.  Range of motion testing revealed 0 degrees of extension and 122 degrees of flexion with no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The examiner assessed the Veteran with residuals of constructive knee surgery of the anterior cruciate ligament, degenerative joint disease of the right knee.  

At an August 2012 VA examination, the Veteran reported that his posture and gait were affected by his service-connected right knee disability.  The Veteran reported an intermittent ache in the anterior aspect of the right knee joint and flare-ups of pain several times per month.  Range of motion testing revealed 0 degrees of extension and 130 degrees of flexion with objective evidence of painful motion at 130 degrees.  After three repetitions of motion, the Veteran's had no additional limitation in range of motion.  The examiner noted that the Veteran had less movement then normal in his right knee, pain on movement, and interference with sitting, standing, and weight-bearing.  The examiner reported no instability of the right knee and no history of recurrent patellar subluxation/dislocation.  The examiner reviewed x-rays of the knee dated in July 2011 and noted that there was a prior anterior cruciate ligament repair with stable mild to moderate degenerative changes in the right knee.    
  
In considering the evidence of record and the applicable laws and regulations, the Board concludes that the evidence does not support the decision to reduce the Veteran's rating from 20 percent to 10 percent.  This is so because the evidence of record does not show material improvement of the Veteran's right knee condition.  The results of the VA examinations of record reflect that the Veteran has consistently reported pain and instability and more recently an altered gait.  Range of motion testing revealed flexion to be no worse than 120 degrees and no better than 130 degrees at the examinations of record.  While the Veteran's flexion increased from 122 degrees at the 2011 examination to 130 degrees at the most recent examination in 2012, this increase is not tantamount to a material improvement of the Veterans knee.  Moreover, this evidence fails to show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The Board acknowledges that the most recent VA examiner noted that there was no instability of the knee.  However, the prior examinations and an entry in the VA treatment reports document reports and findings consistent with lateral instability.  Moreover, the examinations of record reflect findings which are consistent over time and as such, no material improvement of the knee condition has been shown.  

The Veteran's statements as to the condition of his knee throughout the course of his appeal have also illustrated the impairment he experiences as a result of his right knee disability.

Therefore, the Board finds that the evidence does not support the decision to reduce the Veteran's rating because the evidence does not show that there is material improvement of the Veteran's knee found which can be maintained under the ordinary conditions of life.  Accordingly, a 20 percent rating for the Veteran's service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5257 is restored, effective from March 1, 2012. 


ORDER

The reduction of the rating of the Veteran's service-connected residuals of constructive surgery of the anterior cruciate ligament of the right knee with degenerative joint disease from 20 percent to 10 percent was not proper, and a 20 percent rating is restored effective March 1, 2012.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


